

Exhibit 10.1
June 8, 2015


Michel Khalaf
President, EMEA
Dear Michel:


MetLife recognizes and appreciates that you engage in extensive travel to
advance MetLife's business interests, and that business travel is a necessary
part of your role. We also recognize that your business travel may result in
individual income tax liability in a variety of jurisdictions. As a result,
MetLife, Inc. is willing to provide you with a tax equalization arrangement as
described in this letter (the "Arrangement"), retroactively effective as of
January 1, 2015 (the "Effective Date").
1.
The purpose of the Arrangement is to provide you with the following "Tax
Equalization": the cost to you of individual income taxes you owe on account of
your MetLife business travel on payments made to you by MetLife on and after the
Effective Date and during the period covered by the Arrangement will equal the
cost to you of income taxes you would have owed had that income been taxable
solely in your country of residence. For purposes of the Arrangement, your
country of residence and taxing jurisdiction is defined as Dubai International
Financial Center in the United Arab Emirates ("DIFC").

2.
MetLife will pay amounts on your behalf (or reimburse you) and, to the extent
necessary, take deductions or withhold amounts from your compensation as MetLife
reasonably determines necessary to effectuate Tax Equalization. You consent to
such deductions or withholding.

3.
To effectuate the purposes of the Arrangement, you agree to use a firm chosen by
MetLife for tax return preparation, audit response/defense, and related services
during the term of the Arrangement. MetLife will bear the expense for the actual
costs of such services and will gross up your compensation for any taxes you owe
as a result of receiving such services. Due to certain tax law requirements, all
data MetLife needs to determine any amounts for a tax year must be provided
within a time frame that permits MetLife, or the authorized tax provider, to
determine any tax amounts it is reimbursing or paying by the later of the end of
your tax year following the tax year in which (i) you remit taxes, or (ii) you
conclude any tax audit or tax litigation.

4.
MetLife will apply the Arrangement exclusively to compensation paid (and
therefore taxable) to you during the period described in this letter as covered
by the Arrangement. MetLife will not bear the cost of any taxes, interest,
penalties, or fees for tax return preparation, audit response/defense, or
related services you incur for tax periods outside those covered by the
Arrangement. Consequently, the Arrangement does not apply to calendar years or
tax periods prior to January 1, 2015 (periods between January 1, 2012 and
December 31, 2014 are the subject of a separate agreement), or to amounts like
long-term incentives, that are paid in tax periods outside the Arrangement
regardless of whether the compensation was fully or partially earned or vested
during the period covered by the Arrangement.

5.
The Arrangement shall continue until the earliest of (a) the date your
employment with MetLife is terminated for any reason, (b) the date MetLife
relocates or reassigns you to country other than DIFC; (c) the date you decline
to accept relocation from MetLife to country other than DIFC; or (d) December
31, 2017. MetLife reserves the right to terminate the Arrangement if you do not
comply with the immigration and/or work permit documentation requirements of any
jurisdiction to which you travel on behalf of the Company, or if at any time
your job performance fails to meet MetLife's expectations.

6.
Upon termination of the Arrangement, your entitlement to Tax Equalization on
payments made to you thereafter shall cease. You will be personally liable for
any and all tax liability for payments made to you by MetLife on and after the
date of the termination of the Arrangement as a result of business-related
travel or otherwise at applicable rates, regardless of your continued employment
with MetLife and/or residence in the DIFC or otherwise.




--------------------------------------------------------------------------------



7.
Neither this letter nor the Arrangement itself should be construed as a
guarantee of employment for any specific period of time. At all times, the terms
of your employment contract (as amended from time to time) govern. This letter
is the entire agreement between you and MetLife regarding the Arrangement, and
cannot be amended except by a written document signed by you and an officer of
MetLife, Inc. For purposes of this letter, "MetLife" shall refer to MetLife,
Inc. and all of its affiliates. MetLife, Inc. may provide you the Arrangement
either itself or through an affiliate incorporated in the United States or a
jurisdiction that has a comprehensive tax treaty with the United States.

This letter has been authorized by the MetLife, Inc. Compensation Committee.
Please sign below to acknowledge the terms of the Arrangement and return an
original to me at your earliest convenience.


Sincerely yours,
MetLife, Inc.






By:               /s/ Frans Hijkoop          
Frans Hijkoop
Executive Vice President and
Chief Human Resources Officer




Accepted and Agreed:


By:               /s/ Michel Khalaf          
Michel Khalaf


Date:                  6/10/15                  

